DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
Claims 1-2, 5-9, 12-16, and 19-20 are pending in this application.
Claims 1, 5, 8, 12, 15, and 19 have been amended.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please refer to new grounds of rejection made in view of Jain in view of Singhal in view of Brewer in view of Wei in view of Kripalani in view of Tiwari.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 8-9, 13-14, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (U.S. Patent Publication No. US 2017/0249221 A1), hereinafter Jain in view of Singhal et al. (U.S. Patent No. US 9,398,092 B1), hereinafter Singhal in view of Brewer et al. (U.S. Patent Application Publication No. US 2019/0235973 A1), hereinafter Brewer in view of Wei et al (U.S. Patent Application Publication No. US 2013/0326260 A1), hereinafter Wei in view of Kripalani et al. (U.S. Patent Application Publication No. US 2017/0116231 A1), hereinafter Kripalani in view of  Tiwari et al. (U.S. Patent Application Publication No. US 2013/0275673 A1), hereinafter Tiwari.

With regard to Claim 1, Jain teaches  a method for cloud-based disaster recovery, the method  (FIG. 1, flowchart 100, [0021]-[0025]) comprising: configuring, at a cloud-based computing platform (FIG. 2, block diagram 200, [0028]), a declaration including servers  associated with a plurality of selected workloads ([0021]-[0024] The containers formed after identifying core applications and the types of servers used for them are explained in [0022]; the fast recovery plan, which is the foreground process 112 of FIG. 1, is interpreted as the configured based on information provided by a user for corresponding servers used at a client machine (FIG. 1, 102, [0021] where client establishes a relationship based on which the disaster recovery as a service takes place. This includes the described disaster recovery protocol initialization), 
wherein configuring the declaration comprises merging generated workload steps of the plurality of selected workloads (Jain: [0021] teaches recovery plans being generated based on the identified core applications that need to be containerized. “Generating the fast recovery plan may include creating containerization and container launching plans for one or more containers corresponding to one or more core application processes.” [0022] teaches multiple containers for example a webserver and a database server in one fast recovery plan) and categorizing the servers for generating steps of the declaration (Jain: [0021] where generating the fast recovery plan includes identifying core application processes associated with the environment that need to be handled during the disaster recovery protocol. [0022] further recites example where during the initialization, the disaster recovery process finds website service with two virtual machines: one configured for a Linux OS with a web server, and the other for a Windows OS with a database server. The servers are thus categorized for containerizing and the containers formed after identifying core applications and the types of servers used for them, as explained in [0022], are interpreted as the steps);
and upon a failure indication associated with the servers (FIG. 1 , 108, and [0024] where foreground process is launched when disaster is discovered or declared), restoring the servers ([0024] “launching one or more containers of the containerization and container launching plans”; FIG. 1, 114, Disaster Recovery Switches Client to Created Container(s)).
receiving, from the client machine, however Singhal teaches restoring servers upon receiving a request from the client machine (FIG. 8, 800, Col. 9, lines 41-44).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the teaching of Jain to incorporate the teaching of Singhal because combining prior art elements (generating a disaster recovery plan for restoring operation of workloads associated with core operations, and restoring workloads based on request from a remote client machine) according to known methods can be done to provide a cloud based system with disaster recovery technology with remote clients (Singhal, Figure 1).
Jain in view of Singhal does not explicitly teach, however Brewer teaches upon receiving a failure indication associated with the servers ([0048], FIG. 3, teaches disaster recovery control software 130 determines or is informed of a failure event associated with source server 105. [0078]-[0085] teach several implementations of the disaster recovery system detecting a ransomware activity, which is interpreted as a failure indication associated with a client system. 
Brewer teaches an example disaster recovery system 100 in FIG. 1, [0026]-[0029], where server 105, which may be backed up for recovery, executes some applications providing service to client computer 155. [0024] teaches that server may be any computing device including “a web server, a database server, a disk server, a media server, etc.”  [0033] teaches “the host for cloud-based disk storage and virtual machines 180 is used to recover servers that are backed up and experience a disaster event.”), 
determining a compatible date and time for each of the categorized servers based on an inoperability of each of the categorized servers ([0049], FIG. 3, teaches “The disaster recovery storage and VM control software 325 also controls the process of warming a snapshot or block and determining which snapshot or block should be warmed. Warming a snapshot includes moving the portions (e.g., blocks) of the snapshot from cloud-based object storage 160 to cloud-based block storage 170”, which is interpreted to include choosing the appropriate or compatible backup based on the DR request. 
[0052] and FIG. 4 further teach six snapshots of the same server 105 and teach that the timing of the capture is known by parameters maintained by the disaster recovery control software 130. 
In FIG. 6, [0066], Brewer further teaches a method in which after a ransomware attack on a client system, “at stage 640, the disaster recovery system 100 identifies, from the recorded back-up data, an infection point. The infection point represents a demarcation between a point after which the client system is infected with malware (e.g., the detected ransomware) and before which the client system is not infected with the malware.” The Examiner interprets this to teach that the system identifies the backup data prior to the infection, which causes an inoperability. This is further clarified in [0067] which states that “the disaster recovery system 100 records back-up data as changes in blocks of data” and that the protected client system is polled “at frequent intervals, e.g., every week, every day, every hour, every few minutes …, every minute, or even every fraction of a minute ….”  [0068] discloses the example of a system that analyzes backup data and detects ransomware in protected client system in this manner. 

[0024] teaches that server may be any computing device including “a web server, a database server, a disk server, a media server, etc.” interpreted as a categorized server);
 	restoring each of the categorized servers using a corresponding backup corresponding to the determined compatible date and time (FIG. 6, [0066] teaches stage 650 where the disaster recovery system 100 restores the client system to a state prior to the infection point. [0057] and [0068] teaches that multiple client systems may be protected; Therefore, the Examiner interprets that multiple systems may be restored.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the teaching of Jain in view of Singhal to incorporate the teaching of Brewer because combining prior art elements (generating a disaster recovery plan for restoring operation of workloads associated with core operations, and using a compatible date and time information of backup data for restoring workloads) according to known methods can be done to allow data recovery correctly and safely such as after a ransomware activity by providing “a demarcation between a point after which the client system is infected with malware (e.g., the detected ransomware) and before which the client system is not infected with the malware”, (Brewer, [0066]).

and executing a pre-restore script including at least one of changing a domain name system of the servers (Wei, [0042], [0045], teaches a disaster recovery process in which a machine hardware profile, MHP, is generated for client machines that are being protected as well as the remote recovery machines, see disaster recovery environment in FIG. 1. [0047] teaches domain name mapping for the client server to the recovery machine for the client machine to successfully recover to the disaster recovery system. FIG. 5 steps 102-110 teach how the MHP for the client machines are conformed to the recovery machines before the recovery machine is booted in normal mode, step 112 [0043]-[0044]. 
[0059]-[0060] teaches a job file that “may define the particular settings to be changed on the host image in order for the host image to operate on the respective recovery machines” including “network settings, such as the IP address, network mask, gateway address, DNS address, and/or Windows.RTM. Internet Name Service ("WINS") address for recovery machine”. RT Convert conversion engine 30a is disclosed to execute the job file.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the teaching of Jain in view of Singhal in view of Brewer to incorporate the teaching of Wei because combining prior art elements (generating a disaster recovery plan for restoring operation of workloads on client machines, and changing domain names of servers) according to known methods can be done to allow disaster recovery of the client machines at the recovery machines by providing “the remote recovery machine to communicate with the network 22 and seamlessly take the place of the client machine 24b in functionality ”, (Wei, [0047]).
running an operation to finalize a setup of the servers (Wei. [0048]-[0050] recites other operations such as “compares the MHPs of respective client and recovery machines, mounts the backup storage device storing the host image (either the remote backup storage device or the local backup storage device), and replaces the storage drivers on the host image by the storage drivers on the recovery machine, if necessary”. 
[0063]-[0066] teaches RT Rehome program “that will run on respective recovery machines….” It teaches many operations including “RT Rehome performs one or more of the following operations in accordance with embodiments of the present invention during the safe mode boot: installs drivers, installs adapters, configures network settings (IP address and network mask, gateway address, DNS address, and/or Windows.RTM. Internet Name Service ("WINS") address), add Windows.RTM. services, adds registry keys, configures clusters, configures SCSI, ensures that volume mount points and driver letters are assigned as they were on the client machine, updates HAL, if necessary, configures programs on the host image, such as SAN Disk Manager….”  It then teaches that after these operations are completed, the recovery machine is rebooted in normal more and the client machine will then be recovered).
Jain in view of Singhal in view of Brewer in view of Wei does not explicitly teach, however Kripalani teaches running tests to validate that the servers are healthy (Kripalani [0008] teaches, “Exemplary components of the information management system whose performance is health-checked include data agents and media agents, primary and secondary storage computing devices, primary and secondary storage devices, and storage manager(s), and/or individual components thereof, without limitation”. [0015] teaches health check done by a module for a component for a performance metric “before at least part of the information .
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the teaching of Jain in view of Singhal in view of Brewer in view of Wei to incorporate the teaching of Kripalani because combining prior art elements (generating a disaster recovery plan for restoring operation of workloads on client machines, and running health check on servers) according to known methods can be done in a disaster recovery system to check “after a disaster triggering event may have introduced problems that may be detected and reported on by differential health-check system”, (Kripalani, [0322]).
Jain in view of Singhal in view of Brewer in view of Wei in view of Kripalani does not explicitly teach, however Tiwari teaches one of updating or creating a work ticket in a ticketing system that can be used to inform a technician or user that manual intervention is required in restoring the servers (Tiwari teaches [0015] performing checks before volume based snapshot restore operation is done for a storage system and providing a user with information collected from the checks such that the user or administrator can take an action before the VBSR operation is performed.  FIG. 4, S424 and [0101] teaches application 104 doing the checks, and based on the checks, “a consolidated report is provided to a user before the VBSR operation is performed. To minimize any negative consequences due to the VBSR operation, the report provides the user with options to take proactive actions.” [0109], step S424 teach a consolidated report is presented to the user where the consolidated report displays 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the teaching of Jain in view of Singhal in view of Brewer in view of Wei in view of Kripalani to incorporate the teaching of Tiwari because combining prior art elements (generating a disaster recovery plan for restoring operation of workloads on client machines, and updating a user to take steps prior to a restore based on system checks) according to known methods can be done in a disaster recovery system to improve reliability and facilitate disaster recovery by providing user with the system information so that “the user can either choose not to proceed with the VBSR operation or take the necessary action to avoid problems that may arise by proceeding with the VBSR operation”, (Tiwari, [0011]).

With regard to Claim 8, the method of Claim 8 performs the same steps as the method of Claim 1. Claim 8 is therefore rejected using the same art and rationale set forth above in the 
Jain in view of Singhal in view of Brewer in view of Wei in view of Kripalani in view of Tiwari further teaches a nontransitory computer readable storage medium having stored thereon instructions (Jain: [0006] “computer readable storage medium having program code”) that when executed by a processor (Jain: [0006] “processing unit” and FIG. 2, Processor 204).

With regard to Claim 15, the cloud-based server of Claim 15 performs the same steps as the method of Claim 1. Claim 15 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Jain in view of Singhal in view of Brewer in view of Wei in view of Kripalani in view of Tiwari. 
Jain in view of Singhal in view of Brewer in view of Wei in view of Kripalani in view of Tiwari further teaches a cloud-based server (Jain: FIG. 3, Computer System/Server (Host) 302, [0040]) of a cloud-based computing platform (Jain: FIG. 3, system 300) comprising: a processor (Jain: [0028] and FIG. 3, Processor 304); and a memory (Jain: [0041] and FIG. 3, Memory 306) coupled to the processor and having stored thereon instructions (Jain: [0042], FIG. 3, Program modules 320 ) that when executed by the processor configure the cloud-based server to perform the disaster recovery steps.


With regard to Claim 2, Jain in view of Singhal in view of Brewer in view of Wei in view of Kripalani in view of Tiwari teaches the method of claim 1, further comprising calculating requirements for the plurality of selected workloads (Jain: [0021] including disaster recovery protocol initialization that includes assessing internal structure of the IT environment such as the quantity of virtual machines and how they are connected. How the virtual machines are connected is a requirement that is assessed at initialization). 
 
With regard to Claim 9, the method of Claim 9 performs the same steps as the method of Claim 2. Claim 9 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 2 by the teachings of Jain in view of Singhal in view of Brewer in view of Wei in view of Kripalani in view of Tiwari.  

With regard to Claim 16, the server of Claim 16 performs the same steps as the method of Claim 2. Claim 16 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 2 by the teachings of Jain in view of Singhal in view of Brewer in view of Wei in view of Kripalani in view of Tiwari.


With regard to Claim 6, Jain in view of Singhal in view of Brewer in view of Wei in view of Kripalani in view of Tiwari teaches the method of claim 1, further comprising providing a graphical user interface at the client machine for receiving a manual input for generating the steps of the declaration (Jain: [0038], [0043], FIG. 3 shows host 302 that can perform “the functions and/or methodologies  of embodiments of disaster recovery” and is connected with Display 350 and External Device(s) 340, keyboard and pointing device, that are connected to the host’s I/O interface 310).

With regard to Claim 13, the method of Claim 13 performs the same steps as the method of Claim 6. Claim 13 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 6 by the teachings of Jain in view of Singhal in view of Brewer in view of Wei in view of Kripalani in view of Tiwari.  

With regard to Claim 7, Jain in view of Singhal in view of Brewer in view of Wei in view of Kripalani in view of Tiwari teaches the method of claim 1, wherein corresponding backups (Singhal: Figure 8, Col. 9, line 41 – Col. 10, line 32 recites a method in which a client requests multiple workload configurations in a file, “digest”, to be restored to different nodes in a cluster) are stored at the cloud-based computing platform, for the servers (Singhal : FIG. 1 shows a clustered architecture for the prior art, and FIG. 2, 206 shows backups may be stored in the cloud, Col. 5, lines 42-44). 

With regard to Claim 14, the method of Claim 14 performs the same steps as the method of Claim 7. Claim 14 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 7 by the teachings of Jain in view of Singhal in view of Brewer in view of Wei in view of Kripalani in view of Tiwari.

With regard to Claim 20, the server of Claim 20 performs the same steps as the methods of Claim 6 and 7. Claim 20 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 6 and Claim 7 by the teachings of Jain in view of Singhal in view of Brewer in view of Wei in view of Kripalani in view of Tiwari. 
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Jain in view of Singhal in view of Brewer in view of Wei in view of Kripalani in view of Tiwari as applied to claims 1, 8, and 15 respectively, and further in view of  Martos et al. (U.S. Patent Application Publication No. US 2015/0347242 A1), hereinafter Martos.
 With regard to Claim 5, Jain in view of Singhal in view of Brewer in view of Wei in view of Kripalani in view of Tiwari teaches the method of claim 1.
Jain in view of Singhal in view of Brewer in view of Wei in view of Kripalani in view of Tiwari does not explicitly teach, however Martos teaches method further comprising executing a post-restore script including testing the servers to determine if restoration of the servers was successful ([0023] teaches a script used after a restore process that “may be used to test the operation of the restored backup to confirm it is operating properly.” FIG. 4, step 440, [0040] teaches an example in which a “script runs one or more tests specific to an application to determine if a feature or service is available for use” on a recovered virtual machine. For example, “the script may test a service such as an email server to determine if the service is available for use”.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the teaching of Jain in view of Singhal in view of Brewer in view of Wei in view of Kripalani in view of Tiwari to incorporate the teaching of Martos because combining prior art elements (generating a disaster recovery plan for restoring operation of workloads associated with core operations and restoring the workloads, and verifying if the restoration was successful) according to known methods can be done for 
  

With regard to Claim 12, the method of Claim 12 performs the same steps as the method of Claim 5. Claim 12 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 5 by the teachings of Jain in view of Singhal in view of Brewer in view of Wei in view of Kripalani in view of Tiwari in view of Martos.  

With regard to Claim 19, the server of Claim 19 performs the same steps as the method of Claim 5. Claim 19 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 5 by the teachings of Jain in view of Singhal in view of Brewer in view of Wei in view of Kripalani in view of Tiwari in view of Martos.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chin et al. (US 2016/0050230 A1) teaches a method for restoring a website in the event of a hack or defacement is disclosed. The method comprises the step of copying the at least one webpage of the website with at least one functional element to create a replicated website on a restorer server, the at least one functional element of the replicated website capable of accepting user input to trigger an event. [0063] teaches defacement detection engine 107 can redirect web traffic away from website 103 on web server 104 and onto secure website replica 
GV et al. (US 10193744 B1) teaches techniques for restoring application services following a service disruption to a computer network. A faster service restoration (FSR) engine identifies one or more services hosting at least one of the services. The FSR engine identifies dependencies between the service and other application services. The FSR engine generates a run list comprising one or more healing scripts for restoring the services in one or more successive phases. Each successive phase is determined based on the dependencies. Each healing script is associated with one of the services and includes instructions for starting, stopping, and restarting the service. The run list is invoked on each of the servers to restore the application. See FIG. 6, 7 and related paragraphs.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUROSU ALTAF whose telephone number is (408)918-7543.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.R.A./Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114